Citation Nr: 0619149	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  02-10 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for right knee 
residuals of rheumatic fever, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for left knee 
residuals of rheumatic fever, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to January 
1948, and from November 1950 to September 1954.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied increased ratings for service-
connected knee disabilities.  The Board remanded these claims 
in March 2004 so that additional development of the evidence 
could be conducted.  

The Board observes that as part of its March 2004 remand, a 
VA examination was to be scheduled, at which time, in part, 
the examiner was to provide specific examination findings 
concerning scarring attributable to the veteran's rheumatic 
fever.  While the January 2005 VA examination report shows 
that the examining physician did not provide such findings.  
The examiner did determine that the veteran had never had 
rheumatic arthritis, the fact that he did not comment on the 
requested skin findings is not prejudicial to the veteran's 
instant appeal.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (Congress specifically limited benefits to those 
who actually have the claimed disorder.)


FINDINGS OF FACT

1.  The veteran's right knee disorder is not manifested by a 
limitation of flexion to 30 degrees, limitation of extension 
to 15 degrees, or by objective evidence of either instability 
or subluxation.  

2.  The veteran's left knee disorder is not manifested by a 
limitation of flexion to 30 degrees, limitation of extension 
to 15 degrees, or by objective evidence of either instability 
or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the veteran's right knee disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (Codes) 5003, 5257, 5258, 5260, 5261 
(2005).

2.  The criteria for a disability rating in excess of 10 
percent for the veteran's left knee disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Codes 5003, 5257, 5258, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and implementing regulations apply 
in the instant case.  Under the VCAA, VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  A 
notice letter dated in April 2004.  The claims were 
readjudicated in a July 2005 supplemental statement of the 
case.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with various 
forms of notice, cited above, which notified him of what type 
of information and evidence was needed to substantiate his 
claims for increased ratings, but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date.  Despite this failure the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  Bernard.  Simply put because the 
preponderance of the evidence is against the appellant's 
claims for higher ratings any questions as to the appropriate 
effective date to be assigned are moot.

The Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Indeed, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the instant claims, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, however, the notice provided since the 
July 2001 rating decision fulfilled the requirements of 38 
U.S.C.A. § 5103(a).  The appellant was provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  The actions taken by 
VA have cured any error in the timing of notice.  Further, 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  


Factual Background

The veteran claims entitlement to ratings in excess of 10 
percent for his service-connected right and left knee 
disabilities.  The RO denied these claims in July 2001 
because, in pertinent part, neither knee was shown to exhibit 
sufficient limitation of motion to warrant a rating in excess 
of 10 percent.  The RO also found that instability of either 
knee was not demonstrated.  The RO later, in 2005, found that 
separate ratings were also not warranted for the instant two 
knee claims.  See July 2005 SSOC.  

Service connection for rheumatic fever was granted in a March 
1948 rating decision.  In a June 1957 rating decision this 
was recharacterized as rheumatic arthritis of knees, and a 20 
percent rating was assigned.  A rating decision in July 1962 
held that as no objective residuals of any orthopedic 
disability due to rheumatic fever were shown, a 
noncompensable evaluation was for application.  

The Board notes that the grant of entitlement to service 
connection for residuals of rheumatic fever is protected.  
38 C.F.R. § 3.957 (2005).  

A September 1962 letter from a private physician shows that 
examination of the veteran's knees revealed essentially 
normal flexion and extension.  

During the course of a July 1997 VA orthopedic examination a 
limitation of right knee motion was diagnosed.  The veteran's 
left knee was reported to be essentially normal.  X-ray 
examination showed bilateral mild osteoarthritic changes.  

The report of an April 1998 VA orthopedic examination 
includes a diagnosis of chronic arthritis of the knees.  

An April 1999 Board decision found that separate 10 percent 
ratings were warranted for orthopedic residuals of each knee 
disorder.  In implementing this decision, the RO, in May 
1999, characterized the disorders as "residuals of rheumatic 
fever."  

A VA orthopedic examination report dated in March 2001 shows 
diagnoses of minimal right knee degenerative spurring of the 
posterior patella, minimal left knee degenerative arthritis, 
reported history of rheumatic arthritis, and reported history 
of rheumatic fever.  Physical examination showed active right 
knee flexion to 50 degrees with pain, and 95 degrees of 
passive flexion with pain at 90 degrees.  The veteran could 
flex his left knee to 90 degrees actively, and to 115 degrees 
passively, with pain at 95 degrees.  In the prone position 
the veteran could fully extend each knee.  

The veteran testified before the undersigned in July 2003 
that he had right knee limitation of motion as well as 
instability.  He added that his knees had gotten worse since 
he was last examined in March 2001.  The veteran also 
mentioned problems associated with his left knee, to include 
limitation of motion and instability.  

An April 2003 VA outpatient treatment record shows complaints 
of bilateral knee pain.  

The veteran was afforded a VA orthopedic examination in 
January 2005.  The examiner reported reviewing the veteran's 
claim folders, to include the medical records.  The veteran 
primarily complained of bilateral knee pain.  He mentioned 
that he had right knee flare-ups with increased activity and 
cold weather.  Stair climbing increased the pain.  The 
veteran also complained of increased fatigue and lack of 
endurance with increased activity or repetitions.  

Examination showed right knee range of motion from 5 to 135 
degrees.  Neither joint line tenderness, effusion, nor 
instability was observed.  Left knee range of motion was 
reported to be from 10 to 135 degrees, with no joint line 
tenderness, effusion, or instability.  The veteran complained 
of increased pain and showed a decrease in flexion on 
squatting several times.  X-ray examination showed mild 
degenerative arthritis bilaterally.  Mild degenerative 
arthritis of the knees was diagnosed.  

The examiner noted that the veteran had no evidence of 
rheumatic arthritis, and that past tests, as well as those 
accomplished in the course of the examination, had been 
negative for rheumatic factor.  Radiographic evidence of 
osteoporosis was also reported.  The examiner commented that 
the veteran's degenerative arthritis was due to the aging 
process, and it was neither traumatic in nature nor 
attributable to the veteran having had rheumatic fever while 
in the military.  The examining physician further commented 
that the veteran's complaints of pain were not substantiated 
by objective evidence.  He did note, however, that pain is a 
subjective standard set by the one reporting it.  

Laws and Regulations

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5002, chronic 
residuals of rheumatoid arthritis such as a limitation of 
motion or ankylosis, favorable or unfavorable, are to be 
rated under the appropriate diagnostic codes for the specific 
joint or joints involved.   When, however, the limitation of 
the motion of a specific joint or joints involved is 
noncompensable under the codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5002.  Cf.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).

Under 38 C.F.R. § 4.71a, Code 5260, a 10 percent rating is 
warranted where flexion of the leg is limited to 45 degrees, 
a 20 percent rating is warranted where flexion is limited to 
30 degrees.

A 10 percent rating is also appropriate where extension of 
the leg is limited to 10 degrees, and a 20 percent rating is 
warranted for extension limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Code 5261.

Under 38 C.F.R. § 4.71a, Code 5256 higher evaluations are 
warranted for varying degrees of ankylosis.  In this case, 
however, there is no objective evidence that either knee is 
ankylosed.

Under 38 C.F.R. § 4.71a, Code 5257, a 10 percent evaluation 
is warranted for slight recurrent subluxation or lateral 
instability.

Finally, a higher rating may be awarded based on functional 
loss due to pain, under 38 C.F.R. § 4.40, or based on 
weakness, fatigability or incoordination of the knee, 
pursuant to 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under Codes 
5003 and 5257, while cautioning that any such separate rating 
must be based on additional disabling symptomatology.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-
98, 63 Fed. Reg. 56,704 (1998).  Further, VA General Counsel 
has held that separate ratings under 38 C.F.R. § 4.71a, Code 
5260 (limitation of flexion of the leg) and Code 5261 
(limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 
59990 (2004).




Analysis

The Board finds that the preponderance of the evidence is 
against an increased evaluation for either knee.  The RO's 
assignment of 10 percent ratings for each of the knee 
disabilities was appropriate under Lichtenfels.  Medical 
records do show complaints, diagnoses, and/or treatment for 
bilateral knee pain; and the record shows X-ray evidence of 
arthritis in both knees.

Significantly, however, at the March 2001 VA examination the 
veteran showed extension to 0 degrees and flexion to at least 
50 degrees or greater.  At the January 2005 VA orthopedic 
examination showed right knee range of motion from 5 to 135 
degrees, and left knee range of motion from 10 to 135 
degrees.  While the veteran had difficulty with prolonged 
squatting, and while he complained of constant bilateral knee 
pain, even if the Board conceded that pain equated to an 
additional limitation of flexion and/or extension of several 
degrees, he would still need significant loss of motion to 
warrant higher evaluations under either Code 5260 or Code 
5261.  Such is not present in this case.  Therefore, even 
taking into account the veteran's alleged loss of motion due 
to pain, his adverse symptomatology does not equate to the 
criteria for either a higher or a separate evaluation under 
Code 5260 and/or Code 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 
4.45, 4.71a; DeLuca.  

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.59, however, at no time has there 
been evidence that pain is productive of disuse atrophy, skin 
changes, or objectively demonstrable weakness.  While the 
Board acknowledges the appellant's complaints of pain, the 
record shows that he is adequately compensated by ratings 
assigned to his knee disabilities.

Although the veteran testified at his July 2003 Travel Board 
hearing that he had instability in his knees, the 
examinations of record did not find objective evidence of 
instability in either joint.  Therefore, the veteran does not 
warrant a separate disability rating under 38 C.F.R. § 4.71a, 
Code 5257; see VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board, 
however, finds no section that provides a basis upon which to 
assign higher disability evaluations for the bilateral knee 
disabilities.

In reaching each of the foregoing decisions the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against these claims, the 
doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for right knee residuals of 
rheumatic fever is not warranted.  

A rating in excess of 10 percent for left knee residuals of 
rheumatic fever is not warranted.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


